The plaintiffs petition for certification for appeal from the Appellate Court, 91 Conn. App. 492 (AC 25754), is granted, limited to the following issue:
“Having determined that the trial court improperly had invoked the rule of Dale’s Appeal from Probate, 57 Conn. 127, 17 A. 757 (1888), to exclude evidence in the *918present case, did the Appellate Court improperly affirm the trial court’s evidentiary rulings?”
The Supreme Court docket number is SC 17536.
Decided November 3, 2005
Richard L. Albrecht, Courtney A. George and Barbara M. Schellenberg, in support of the petition.
W. I. Haslun II and Joyce H. Young, in opposition.